                  Case 2:20-cv-00513-RSM Document 27 Filed 08/04/21 Page 1 of 1




                                                                    The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                                           UNITED STATES DISTRICT COURT
 7                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                    AT SEATTLE
 8

 9      RUTH JONES,

10                                          Plaintiff,         NO. 2:20-CV-00513-RSM

11                           vs.                               ORDER GRANTING THIRD JOINT
12                                                             MOTION TO STAY DISCOVERY
        C.R. BARD INCORPORATED AND BARD
                                                               AND ALL PRETRIAL DEADLINES
13      PERIPHERAL VASCULAR
        INCORPORATED,
14
                                            Defendants.
15

16             The Court has considered the Third Joint Motion to Stay all Pretrial Deadlines for the above
17   referenced case.
18             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Joint Motion to
19   Stay Discovery and All Pretrial Deadlines for purposes of finalizing settlement between parties be
20   granted.
21             DATED this 4th day of August, 2021.
22

23

24                                                        A
                                                          RICARDO S. MARTINEZ
25                                                        CHIEF UNITED STATES DISTRICT JUDGE

                                                                            Betts
      ORDER GRANTING THIRD JOINT                                            Patterson
                                                                            Mines
      MOTION TO STAY DISCOVERY AND
                                                            -1-             One Convention Place
      ALL PRETRIAL DEADLINES                                                Suite 1400
                                                                            701 Pike Street
      NO. 2:20-CV-00513-RSM                                                 Seattle, Washington 98101-3927
                                                                            (206) 292-9988
     1800476/080421 1633/8284-0027
